
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 45
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Miller of Florida
			 (for himself, Mr. Filner,
			 Mr. Roe of Tennessee,
			 Mr. Bilirakis,
			 Mr. Lamborn,
			 Mr. Michaud,
			 Mr. Johnson of Ohio,
			 Mr. Barrow,
			 Mr. Denham,
			 Mr. Runyan, and
			 Mr. Huelskamp) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Honoring the service and sacrifice of
		  members of the United States Armed Forces who are serving in, or have served
		  in, Operation Enduring Freedom, Operation Iraqi Freedom, and Operation New
		  Dawn.
	
	
		Whereas more than 2,000,000 members of the Armed Forces
			 have deployed to the theaters of war since the commencement of Operation
			 Enduring Freedom, Operation Iraqi Freedom, and Operation New Dawn;
		Whereas hundreds of thousands of such members have
			 deployed for multiple tours of duty, leaving their homes, their families, and
			 in many cases, their civilian jobs;
		Whereas more than 5,500 members of the Armed Forces have
			 made the ultimate sacrifice for the United States while serving in Iraq or
			 Afghanistan;
		Whereas tens of thousands of additional members of the
			 Armed Forces have been seriously wounded in the line of duty while serving in
			 these theaters of war;
		Whereas these members of the Armed Forces have answered
			 the Nation’s call to duty, serving bravely and nobly and, in most cases,
			 without fanfare or acclaim;
		Whereas these members of the Armed Forces have personified
			 the virtues of patriotism, service, duty, courage, and sacrifice; and
		Whereas all Americans recognize the service and sacrifices
			 made by these members of the Armed Forces and their families: Now, therefore,
			 be it
		
	
		That Congress—
			(1)honors the members of the Armed Forces who
			 are serving in Operation Enduring Freedom, Operation Iraqi Freedom, and
			 Operation New Dawn and the members and veterans who have previously served in
			 Operation Enduring Freedom, Operation Iraqi Freedom, and Operation New Dawn;
			 and
			(2)calls on all
			 Americans to reflect on the service of these members and veterans and to hold
			 them in a special place of honor now and in the future.
			
